Citation Nr: 0209816	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an April 1986 decision of the Department of Veterans 
Affairs Regional Office contained clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1966 to July 1968, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which determined that an April 1986 RO decision did 
not contain clear and unmistakable error (CUE).

Additional issue

In his April 29, 2002 brief, the appellant through his 
representative also challenges on the basis of CUE, for the 
first time, the unappealed April 1985 termination of his 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

In support of his contention that the Board may consider the 
matter of CUE in the April 1985 RO decision, the appellant's 
representative has made a bare contention that such issue is 
"reasonably raised by the record".  However, the appellant's 
brief does not refer to any part of the record which 
allegedly "reasonably raises" the issue of CUE in the April 
1985 TDIU termination, and the Board has identified none.  

Because the appellant's first-time assertion relative to 
claimed CUE in the April 1985 rating decision which 
terminated TDIU has not been addressed by the RO, no decision 
exists which has been appealed to the Board.  The Board is 
accordingly without jurisdiction to consider the matter, and 
it is referred to the RO for appropriate action.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication].



FINDINGS OF FACT

1. In an April 1986 VA rating decision, the service-connected 
residuals of a gunshot wound to the left thigh were 
amended to reflect characterization as involving 
neuropathy of the sciatic, external popliteal, and 
posterior tibial nerves, and were assigned disability 
ratings of 20, 20, and 10 percent, respectively; and as a 
gunshot wound to the left thigh with atrophic 
disturbances, assigned a separate 20 percent disability 
rating.

2. In April 1986, the service-connected residuals of a 
gunshot wound to the right shoulder were amended to 
reflect characterization as involving a fracture of the 
humerus with retained foreign bodies and neuropathy of the 
right radial nerve, and were each assigned separate 
disability ratings of 20 percent.   

3. The April 1986 rating decision resulted in a reduction of 
the appellant's combined disability rating from 90 to 70 
percent.  

4. The appellant was notified of the April 1986 decision and 
did not file a timely appeal.

5. In the April 1986 rating decision, the RO incorrectly 
determined that the appellant's right extremity was his 
minor extremity.

6. With the exception of the erroneous assignment of a 20 
percent disability rating for gunshot wound residuals of a 
fracture of the right humerus, the April 1986 rating 
decision was consistent with and supported by the 
applicable law and the evidence then of record.
 


CONCLUSIONS OF LAW

1. The April 1986 failure to assign a 30 percent disability 
rating for gunshot wound residuals of a fracture of the 
right (major) humerus constituted clear and unmistakable 
error.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (2001).

2. Apart from the failure to assign a 30 percent disability 
rating for gunshot wound residuals of a fracture of the 
right (major) humerus, the April 1986 rating decision was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that CUE exists in an April 1986 rating 
decision which reduced his combined disability rating from 90 
to 70 percent under 38 C.F.R. 
§ 3.344, and which further found that he was not entitled to 
special monthly compensation for loss of use of one foot.  
The appellant through his representative additionally 
contends that the April 1986 decision is "void ab initio" due 
to alleged failure to follow proper procedures.  

The Board has carefully considered the appellant's 
allegations in light of the evidence of record, the 
applicable law relative to CUE, and the law generally 
applicable in 1986.  Having done so, the Board does not agree 
with the appellant's contentions to the effect that CUE 
existed in the April 1986 RO decision.  As will be discussed 
in detail below, the sum of the appellant's allegations do 
not point to specific error in the consideration or 
application of 38 C.F.R. § 3.344, and are instead generalized 
allegations of failure to follow the regulations or 
disagreements as to how the evidence was weighed in 1986.   
Also, for reasons which will be explained below, the Board 
finds the appellant's argument that the April 1986 RO 
decision is "void ab initio" to be unsupported by pertinent 
law.


Initial matter - the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) [to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  

In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), it 
was held in part that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West Supp. 2001), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the United States Court 
of Appeals for Veterans Claims in Livesay, the Board 
concludes that the appellant's present claim is not subject 
to the provisions of the VCAA.  That being stated, the Board 
hastens to point out that the appellant has received notice 
of the RO's action in the June 2000 statement of the case.  
He and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his CUE claim.  The appellant testified at a personal hearing 
at the RO in August 2000, and his representative filed an 
extensive brief with the Board in April 2002.  

The appellant has submitted no additional evidence in 
connection with his claim and has pointed to no such 
evidence.  As will be discussed below, in this CUE claim the 
Board's inquiry is essentially limited to review of whatever 
evidence was of record at the time of the April 1986 RO 
decision, as well as the contentions advanced by the 
appellant and his representative.  Additional evidentiary 
development at this point is futile, and the appellant does 
not appear to contend that such is required. 

Relevant law and regulations

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected.  See 38 C.F.R. 
§ 20.1103 (2001).  Applicable law further provides that a 
final decision of a duly constituted rating agency will not 
be subject to revision.   See 38 C.F.R. § 3.104(a).  An 
exception to this rule is when the VA has made a "clear and 
unmistakable error" in its decision.  Under such 
circumstances, the decision will be reversed or amended, and 
it will have the same effect as if the corrected decision had 
been made on the same date as the reversed or amended 
decision.  See 38 C.F.R. § 3.105(a).  

CUE arises in situations where "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory provisions extant at the time 
were incorrectly applied."  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
see Norris v. West, 12 Vet. App. 413, 419 (1999).  The error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 
433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

"A determination that there was '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell, 3 Vet. App. at 314; see Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996). 

The Court has further defined "[CUE]" to mean an 
administrative error during the adjudication of the claim; 
that is, the VA's failure to apply correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
generally Wipprecht v. Derwinski, 2 Vet. App. 131, 132 
(1992); Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "CUE" is 
more than a difference of opinion.  38 C.F.R. § 3.105(b).  
The Court has recognized that a claimant seeking to obtain 
retroactive benefits by proving that the VA has made a "CUE" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
It has also been recognized that final RO decisions are 
entitled to a presumption of validity.  Pierce v. Principi, 
240 F.3d 1348, 1355 (Fed. Cir. 2001).  See Berger v. Brown, 
10 Vet. App. 166, 169 (1997) [recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE].  

For a claim of CUE to succeed, it must be shown that the RO 
committed an error of law or fact that would compel later 
reviewers to the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  See Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995); Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  

Factual background

The record reflects that service connection was assigned for 
gunshot wound residuals in a November 1968 VA rating 
decision, based upon receipt of the appellant's service 
medical records, reflecting that he sustained gunshot wounds 
of the right (major) upper arm and left thigh while serving 
in Vietnam in May 1967.

At the time of the challenged April 1986 rating decision, the 
appellant was in receipt of service connection for two 
disabilities:  

(1) residuals of a gunshot wound to the left thigh 
consisting of sciatic neuropathy and popliteal and 
tibial nerve impairment and atrophic disturbances, 
evaluated under the 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1985), pertaining to paralysis of the sciatic 
nerve, and;

(2)  residuals of a gunshot wound to the right upper arm 
(a fracture of the humerus) with retained foreign bodies 
and a history of radial nerve paralysis, evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5305 (1985), 
pertaining to the flexor muscles of the elbow.  

These disabilities were assigned  80 and 20 percent ratings, 
respectively, with a combined disability rating of 90 
percent.  The appellant was also in receipt of special 
monthly compensation under 38 C.F.R. § 3.350(c) (1985) due to 
the loss of use of one foot.  See the RO rating decision 
dated April 3, 1985.

The appellant underwent a VA physical examination in May 
1985.  Relative to the appellant's left leg, the examiner 
reported that he had scars of the left thigh that were non-
tender, supple and of normal color; that the left leg was 3.5 
centimeters smaller in diameter than the right; the left 
thigh was 3 centimeters smaller than the right thigh.  There 
was no loss of range of motion, no crepitation on movement, 
and no joint swelling or redness.    

As to the appellant's right arm, the examiner noted the 
presence of scars that were not tender, non-binding and of 
normal hue and did not result in impairment of range of 
motion or diminution of strength.

Because these findings did not account for reports of claimed 
paralysis, the examination reports were deemed insufficient 
by the RO and were returned to the VA Medical Center in Iron 
Mountain, Michigan, the conducting facility, for further 
examination.  However, a December 1985 report of contact 
reflects that the Iron Mountain VA Medical Center reported 
that it did not have a neurological specialist on its staff, 
and it therefore referred the appellant for examination to 
the VA Medical Center in Milwaukee, Wisconsin.  

In January 1986, special neurology and orthopedic 
examinations were conducted at the Milwaukee, Wisconsin VA 
Medical Center.  The following findings were noted:

(1)  As to the left lower extremity, the examiner noted 
that the gunshot apparently also struck and partially 
injured the appellant's left sciatic and external 
popliteal and posterior tibial nerves.  The appellant 
reported that although he originally had had difficulty 
in moving his foot, he had regained this ability.  He 
complained of left foot, ankle and knee pain, and that 
he was unable to stand for long periods of time.  He 
reported that he had an area of numbness along the 
lateral border of the left foot and some areas of the 
left calf.  Upon clinical examination, a two inch  
depressed scar was noted on the lateral left thigh, as 
well as a 41/2 inch surgical scar over the posterior 
thigh near the knee.  The appellant displayed normal 
range of motion of the left leg, but full extension of 
the knee joint resulted in pain.  The left ankle range 
of motion was normal.  The appellant was diagnosed to 
have the residuals of a gunshot wound to the left thigh 
with sciatic neuropathy including external popliteal and 
posterior tibial nerve with atrophic disturbances.  

(2)  Relative to his right arm gunshot wound residuals, 
the examiner observed that the bullet caused a fracture 
of the right humerus, damage to the right radial nerve 
which caused radial nerve paralysis making movements of 
the right wrist and hand very difficult.  The appellant 
reported that following surgery, he had regained most of 
the use of his right upper extremity, but that his grip 
strength was not as great and that he had remaining 
numbness of the second, third, and fourth fingers of the 
right hand.  Upon clinical examination, three scars were 
noted in the right upper arm.  The appellant displayed 
good range of motion of the entire extremity, although 
the grip strength of the right hand was not as great as 
that of the left.  The examiner noted areas of 
incomplete numbness between the second, third, and 
fourth fingers.  The appellant was diagnosed to have 
residuals of a gunshot wound to the right upper arm, 
including a fracture of the humerus, residual of foreign 
bodies and the residuals of right radial nerve 
paralysis.  

In the April 1986 rating decision now under consideration, 
the RO reviewed the foregoing medical evidence.  The April 
1986 decision retained the assigned diagnostic codes for the 
left thigh paralysis of the sciatic nerve and the right 
shoulder flexor muscles, 8520 and 5305, respectively.  
However, because medical evidence also demonstrated that the 
appellant had a muscle injury to the left thigh with atrophic 
disturbances, service connection for such disability was 
granted under 38 C.F.R. § 4.73, Diagnostic Code 5315 (1985).  
Noting that the appellant also had residuals of missile 
injuries to his right upper arm and left thigh which caused 
separate injuries to the right radial nerve and left thigh 
external popliteal nerve, and an injury to the left thigh 
resulting in posterior tibial neuropathy, service connection 
was granted under 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 
8521, and 8525 (1985) respectively.  

The resulting ratings were as follows:

	Gunshot wound, left thigh with sciatic neuropathy  	    
	20%

	Gunshot wound, right shoulder, fracture of humerus
 with retained foreign bodies 				    	20%

	Gunshot wound, left thigh, with atrophic disturbances     
	20%

	Shell fragment wounds, right upper arm with neuropathy, 
right radial nerve 						      
	20%

	Gunshot wounds, left thigh, with neuropathy of external 
popliteal nerve 							 20%
	
Gunshot residuals, left thigh, with posterior tibial 
neuropathy 								 10%

A combined 70 percent disability rating was assigned.  The 
Board observes in passing that this constituted a reduction 
from the previously assigned 90 percent combined rating.  In 
addition, special monthly compensation under 38 U.S.C. 
§ 314(k) [now 38 U.S.C. § 1114(k)] on account of loss of use 
of one foot was eliminated.  The rating decision stated that 
"evidence of record does not indicate that the veteran has 
loss of use of the left lower extremity."  

The appellant was notified of the decision by letter from the 
RO dated April 30, 1986.  He did not appeal the decision.  

Analysis

The Board has carefully considered the appellant's 
contentions in light of the law and evidence of record at the 
time of the April 1986 rating decision.  

In essence, the RO's April 1986 decision split the 
appellant's two service-connected disabilities of the left 
thigh and right upper arm into six separate disabilities.  
This technique is consistent with VA regulations.  See 
38 C.F.R. § 4.25(b); cf. Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).   Based on the assignment of the six separate 
disability ratings for each disorder, the appellant's 
combined disability rating was reduced from 90 to 70 percent.  
The appellant does not appear to challenge either the 
technique employed by the RO or the RO's mechanical 
calculation of the combined rating.  See 38 C.F.R. § 4.25(a).  
Rather, the appellant generally charges that VA failed to 
follow the provisions of 38 C.F.R. § 3.344 (1986):

(a) Examination reports indicating improvement.  Rating 
agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as 
to produce the greatest degree of stability of 
disability evaluations 
consistent with the laws and [VA] regulations governing 
disability compensation and pension.  It is essential 
that the entire record of examinations and the medical-
industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies 
to treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations 
in the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists 
in related lines.  Examinations less full and complete 
than those on which payments were authorized or 
continued will not be used as a basis of reduction.  
Ratings on account of diseases subject to temporary or 
episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, 
epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., 
will not be reduced on any one examination, except in 
those instances 
where all the evidence of record clearly warrants the 
conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of 
diseases which become comparatively symptom free 
(findings absent) after 
prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart 
disease, etc., will not be reduced on examinations 
reflecting the 
results of bed rest.  Moreover, though material 
improvement in the 
physical or mental condition is clearly reflected the 
rating agency will 
consider whether the evidence makes it reasonably 
certain that the 
improvement will be maintained under the ordinary 
conditions of life. 
 . . . . Rating boards encountering a change of 
diagnosis will 
exercise caution in the determination as to whether a 
change in 
diagnosis represents no more than a progression of an 
earlier diagnosis, 
an error in prior diagnosis or possibly a disease entity 
independent of 
the service-connected disability. . .

    (b) Doubtful cases.  If doubt remains, after 
according due 
consideration to all the evidence developed by the 
several items 
discussed in paragraph (a) of this section, the rating 
agency will 
continue the rating in effect, citing the former 
diagnosis with the new 
diagnosis in parentheses, and following the appropriate 
code there will 
be added

38 C.F.R. § 3.344 (1985); compare 38 C.F.R. § 3.344 (2001).

The appellant argues that in April 1986, the RO:  (1) did not 
consider the entire record of examinations and vocational 
records to ensure that its record was complete; (2) did not 
enter a finding whether the examinations were as full and 
complete as those upon which the initially assigned rating 
was made; and (3) did not enter a finding as to whether there 
had been material improvement in the appellant's condition.  
See appellant's brief, pages 9-10.  However, although the 
appellant facially argues that the RO failed to apply 38 
C.F.R. § 3.344, examination of his three-pronged argument 
reveals instead a basic contention that the RO decision was 
fatally flawed due to a failure to explain the reasons and 
bases for its decision.  

As to his first contention, the appellant has not pointed to 
evidence which was not considered.  Instead, he is in essence 
arguing that the evidence of record was not properly weighed 
in accordance with the regulation.  In this respect, such a 
contention is manifestly not CUE.  See Russell, 3 Vet. 
App.313 [observing that for a successful CUE challenge, the 
appellant "must assert more than just a disagreement as to 
how the facts were weighed or evaluated"].  As to his second 
and third contentions both involving the asserted failure to 
enter what he now deems to be appropriate findings, the 
appellant has pointed to no regulatory language, statute, or 
then-caselaw mandating that such specific findings be 
entered.  

The specific language in 38 C.F.R. § 3.344 mandates that the 
entire record of vocational and medical history be reviewed 
and that reduction will not be made in diseases subject to 
temporary improvement would not be made absent evidence of 
sustained improvement.  See 38 C.F.R. § 3.344 (1985).  

Examining the language of the cited regulation, there is 
nothing in the April 1986 rating decision to indicate that 
the provisions now relied upon by the appellant were not 
considered, evidence not weighed, nor findings explained in 
proper application of the then-applicable law.   
Specifically, there is nothing in the April 1986 RO rating 
decision which would indicate that the entire history was not 
considered.  Although it is clear that the RO placed great 
weight on the January 1986 special VA neurologic and 
orthopedic examination, disagreement therewith on the part of 
the appellant amounts to no more than a quarrel over how 
evidence was weighted, which as discussed above does not 
amount to CUE.  The appellant has not therefore raised valid 
allegations of CUE.  

To the extent that the appellant now claims that the RO did 
not fully explain its findings, he is arguing law enunciated 
by the Court in 1990 and seeks to apply it to a 1986 rating 
decision.  The Court did not exist in 1986.  It was only in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) that the Court 
set forth the  requirement that VA was to clearly articulate 
the reasons and bases for its findings and conclusions on all 
material facts and law presented on the record, which was to 
be sufficient to enable the claimant to understand the 
precise basis for such decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  

Most critically, for his contentions of error in the April 
1986 rating decision, the appellant relies heavily upon the 
Court's ruling in Brown (Kevin) v. Brown, 5 Vet. App. 413 
(1993), and cites cases therein, as well as numerous Court 
cases beginning in 1991 as examples of the Court's rulings 
concerning the application of 38 C.F.R. § 3.344 [see 
appellant's brief at 9 and 13].  However, the appellant has 
not explained how those cases could be applicable to a 
decision rendered before the Court existed.  Moreover, the 
cited Court decisions did not, in fact, involve claims of CUE 
and are accordingly inapplicable to the case presently under 
consideration by the Board.     

In sum, apart from a broad-based and generalized allegation 
of failure to follow applicable regulations and adequately 
explain the reasons and bases for the decision, the appellant 
has not pointed to any failure on the part of the RO in April 
1986 to follow 38 C.F.R. § 3.344.  Such generalized 
allegations are not valid claims of CUE. 

Moreover, to the extent that the appellant alleges specific 
CUE in the application of 38 C.F.R. § 3.344, his assertions 
are unsupported.

First, the appellant suggests that the appellant's 
disabilities should not have been considered for such 
reduction in 1986 - i.e., that because there were no 
"examination reports indicating improvement" in the 
appellant's disabilities, the reduction was clear error.  The 
appellant argues that with the exception of his foot and 
disability, which he concedes had demonstrated material 
improvement, the medical evidence before the RO in 1986 was 
identical to that of 1986.  See appellant's brief, page 10.        

When the findings of September 1968 are contrasted with those 
of May 1985 and January 1986, it is seen that marked 
improvement of the entire left lower extremity disability 
occurred (i.e., not merely the left ankle disability.).  The 
September 1968 VA examinations amply demonstrated that the 
appellant's primary and most severe disability was his 
demonstrated left foot drop.  As noted, the appellant's left 
foot was then incapable of passive dorsiflexion; the 
appellant wore a short left leg brace; left knee flexion was 
limited to 30 degrees.  However, in May 1985 the appellant 
was able to squat well and walk on his heels and toes - these 
findings certainly are suggestive of a marked and sustained 
improvement up until the time of the April 1986 rating 
decision.  At that time, dorsiflexive power was greatly 
restored, all motion of the lower extremity joints was 
normal, and such movements were noted to be without 
crepitation.   

Specifically as to the 80 percent rating assigned in April 
1968 under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, pertaining to paralysis of 
the sciatic nerve, such a rating was appropriately assigned 
when the paralysis was "[c]omplete; the foot dangles and 
drops, no active movement possible of [the] muscles below the 
knee, flexion of [the] knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The January 1986 specialized VA examination plainly did not 
show such symptomatology.  Instead, it demonstrated that 
although there was sciatic nerve damage resulting in 
difficulty in moving the foot, the appellant had regained 
such power and that the left ankle range of motion was 
normal.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, the appellant's left sciatic 
nerve injury was thus shown to have resulted in far less than 
"complete" paralysis.  

Such an alteration in the assigned disability rating was 
clearly appropriate, when the January 1986 specialized VA 
examinations are contrasted with those of September 1968, 
upon which the original rating was assigned.  At that time, 
the appellant complained of left foot and ankle pain when 
walking.  Swelling, limited ankle and knee motion, and left 
foot drop was noted, and the appellant could not dorsiflex 
his left foot passively.

As noted, a left thigh gunshot wound muscle injury was also 
noted in April 1968 and for assignment was 38 C.F.R. § 4.73, 
Diagnostic Code 5315.  The appellant was assigned a 20 
percent disability rating under this provision for a 
"moderately severe" disability of the mesial thigh group.  
The appellant was noted to have left knee stiffness, an 
inability to stand for prolonged periods of time and normal 
range of motion but with pain upon full extension of the left 
knee joint.  Given these findings on the most recent VA 
specialized neurological and orthopedic examination, it 
cannot be said that the assignment of a 20 percent rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5315 was CUE.  

Also assigned were two, separate disability ratings for 
additional neurological damage.  The April 1986 adjudicators 
noted that both the appellant's external popliteal nerve and 
posterior tibial nerve had been damaged by the gunshot to his 
left leg.  The January 1986 VA specialized neurological and 
orthopedic examination had noted left foot numbness and 
temperature variant pain along the effected areas.  
Accordingly, a separate rating of 20 percent was assigned 
under 38 C.F.R. § 4.73, Diagnostic Code 8521 for the 
neuropathy of the external popliteal nerve; and a 10 percent 
rating was assigned under Diagnostic Code 8525 for damage to 
the posterior tibial nerve.    

However, because medical evidence also demonstrated that the 
appellant had a muscle injury to the left thigh with atrophic 
disturbances, service connection was granted under the then-
applicable 38 C.F.R. § 4.73, Diagnostic Code 5315.  Noting 
that the appellant also had the residuals of missile injuries 
to his right upper arm and left thigh which caused separate 
injuries to the right radial nerve and left thigh external 
popliteal nerve, and an injury to the left thigh resulting in 
posterior tibial neuropathy, service connection was granted 
under the then-applicable 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8514, 8521, and 8525, 
respectively.  

In sum, as to the appellant's specific allegation of CUE 
because of insufficient findings demonstrating material 
improvement, it cannot be said that the appellant's left 
lower extremity disorder only had "temporary or episodic 
improvement" because findings indicating improvement were 
noted in May 1985 and again in January 1986.  The Board 
observes in passing that the appellant's disability, or one 
of similar orthopedic or neurological manifestation, was not 
included within the list of those examples of diseases which 
could not be reduced upon one examination; those "subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, . . . 
ulcer, many skin diseases, etc."  38 C.F.R. § 3.344.  In any 
event, the April 1986 adjudicators had for review the results 
of both a generalized VA examination in May 1985 and a 
specialized VA orthopedic and neurological examination in 
January 1986, both noting marked improvement as is detailed 
above.  

Right shoulder disability

As noted, by rating decision dated in April 1985, the 
appellant's right (major) upper arm gunshot wound residuals 
were characterized as including a fracture of the humerus 
with retained foreign particles and a history of radial nerve 
paralysis and were then  evaluated under the then-applicable 
38 C.F.R. § 4.73, Diagnostic Code 5305, pertaining to the 
flexor muscles of the elbow.  

Because the presence of a separate neurological disability 
had been noted, in April 1986, the RO assigned a 20 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8514 for 
mild paralysis of the radial nerve, and reassessed the 
appellant's muscle injury as 20 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5305.    

Although not argued by the appellant, the Board first 
observes that the RO erroneously found that the appellant's 
right arm was his minor appendage.  This can be observed from 
examination of the then-applicable 38 C.F.R. § 4.73, 
Diagnostic Code 5305, which was used for evaluation of 
injuries to muscle Group V, involving the flexor muscles of 
the elbow.  Under this provision, the following were 
appropriately assessed:


Degree of 
Disability
Major Appendage
Minor Appendage
Severe
40
30
Moderately Severe
30
20
Moderate
10
10
Slight
0
0
 
38 C.F.R. § 4.73, Diagnostic Code 5305 (1986).

As can be seen, because a 20 percent disability rating was 
not for application for any disorder of the major appendage 
under any severity, the RO committed CUE, and the Board will 
therefore grant the appeal to the extent of finding that a 30 
percent rating should have been assigned in April 1986, 
effective July 1, 1986.

Having so observed the RO's error, it cannot be said that the 
recharacterization of the appellant's right arm disability 
was in error.   Indeed, in September 1969, a special VA 
neurological examination noted that while the appellant had 
sustained a right shoulder gunshot wound with a resulting 
fracture of the humerus, the right radial nerve had been 
released from adhesions and there were then no residuals 
noted.  In September 1969, the appellant's right shoulder 
neurological disorder was then characterized as a history of 
right radial paralysis with none then found.  

In January 1986, the specialized neurological and orthopedic 
examination specifically noted the presence of incomplete 
numbness between the second and third, and third and fourth 
right fingers, and diminished right-handed grip strength.  In 
these circumstances, it cannot be said under any reading that 
the appellant's right radial disorder was anything more than 
"moderately severe."  

In sum, to the extent that the appellant now intimates that 
further scrutiny should have been had by the medical 
examiners, and more than two examinations should have been 
conducted, such is not CUE.  That the adjudicators were then 
well aware of the requirement to obtain comprehensive medical 
evidence prior to a rating change, and as mandated by 38 
C.F.R. § 3.44(a) to consider "all specialized examinations 
indicated as a result of general examination and the entire 
case history" is clear by the fact that such specialized 
examinations were ordered.  To the extent that the appellant 
may argue that additional further examinations should have 
been conducted, he attempts to argue facts that were not of 
record in April 1968.  Such an asserted failure in the duty 
to assist is not a valid claim of CUE, because it essentially 
is based upon evidence that was not of record at the time of 
the earlier rating decision.  Elkins, supra.      

Elimination of SMC

The appellant's representative, although acknowledging 
improvement in function of the appellant's left foot (see 
appellant's brief, pages 9 and 10), otherwise argues that the 
elimination of special monthly compensation based upon loss 
of use of the left foot was CUE.  See appellant's brief, page 
10.  The appellant appears to contend that sustained 
improvement had not been demonstrated. However, as noted, the 
RO could and apparently did note that the appellant had 
regained the power to dorsiflex his foot and his overall left 
foot condition had shown marked improvement.  To the extent 
that the appellant argues otherwise, (i.e., that the foot had 
not improved), he is arguing that the facts of record were 
not properly weighed, and such is not a valid assertion of 
CUE.

The appellant also argues that two or more examinations were 
required under 38 C.F.R. § 3.344, and cites that portion 
mandating multiple examinations for those disorders which 
were "subject to temporary or episodic improvement."  
Appellant's brief, page 10.

The Board disagrees with the appellant's contentions.  First, 
the April 1968 adjudicators had for review two examinations:  
a May 1985 generalized VA examination and a January 1986 VA 
special "neurologic and orthopedic examination."  In any 
case, and as noted above, absent judicial interpretation in 
April 1968, the quoted portion of 38 C.F.R. § 3.344 was 
linked to examples of disorders of varying severity; "e.g., 
manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc."  For the appellant through counsel to 
presently characterize his own disability as one involving 
temporary or episodic improvement is merely his disagreement 
with the facts that were then of record.  As is explained in 
depth above, such is not CUE.  

As noted above, the January 1986 examination found that 
although the appellant initially had difficulty moving his 
left foot, he had "gradually retrieved his powers to do 
so," and that his left foot disability was then 
characterized as one involving "an inability to stand for 
prolonged periods of time."  Given this evidence, the RO had 
a basis upon which to find that the appellant's left foot 
disability was not within the parameters of 38 C.F.R. § 
3.350a(2), providing that special monthly compensation for 
loss of use of a foot was appropriate "when no effective 
function remains other than that which would be equally well 
served by an amputation stump."  38 C.F.R. § 3.350a(2) 
(1986).  

It appears that the appellant's representative is contending 
that additional medical examination was required prior to 
elimination of the special monthly compensation.  For reasons 
stated immediately above, the Board believes that the RO's 
decision was supported by evidence then of record.  Moreover, 
the appellant appears to be alleging that VA failed in its 
obligation to assist him in the development of his claim by 
not scheduling him for an additional medical examination.  
However, 
alleged failure on the part of VA in assisting a veteran in 
the development of his claim does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).

Finally in this regard, although the appellant argues that 
his foot condition in 1986 was in fact the same as it was in 
1988, which ultimately resulted in the reinstatement of 
special monthly compensation, such an allegation is not CUE.  
Appellant's brief, page 11.  As noted, a valid assertion of 
CUE is based upon the record as it existed at the time of the 
challenged decision.  Fugo, supra.    

The "void ab initio" contention

The appellant through his representative additionally 
challenges the April 1986 rating action by claiming that it 
is "void ab initio" due to alleged failure on the part of the 
RO to follow mandated VA instructions for reducing ratings, 
specifically VA Manual M21-1, Part III, Chapter 52.  [April 
29, 2002 brief, pages 1, 11-15].  The appellant calls upon 
the Board to declare the April 1986 RO rating action "null 
and void".

The alleged failure to follow M21-1 procedures is that: 

"VA violated its obligations to follow the procedures of 
the
Manual in reducing the veteran's combined evaluation on 
a 
predetermination notice alone.  The April 1986 rating 
decision 
was such predetermination notice required by the Manual 
provisions, but the Board [sic] never followed this up 
with a 
second rating decision actually effecting the reduction 
itself.
				[appellant's April 2002 brief, pages 13-
14]

The Board observes that although the appellant has 
characterized the matter as involving a predetermination 
notice without a final determination, it appears that the 
opposite may be true.  That is, the April 1986 decision was a 
final decision which was communicated to the appellant as 
such, including furnishing him his appeal rights, in a letter 
dated April 30, 1986.  However, no notice was furnished 
before the rating decision.  As noted by the appellant's 
representative, 38 C.F.R. § 3.105(e), which became effective 
in 1990, calls for notice to be given at least 60 days before 
the decision to reduce is made.  Either way, it appears that 
VA manual M21-1 provisions were not adhered to by the RO.  As 
explained below, however, the Board does not believe that 
this nullified the April 1986 decision. 

The appellant has been less than clear concerning the Board's 
authority to declare RO rating actions "void ab initio" 
and/or "null and void".  Such language does not appear in the 
law and regulations.  Instead, the appellant has pointed to a 
number of decisions of the Court which purportedly "declared 
void VA attempts to reduce a veteran's evaluation for failure 
to observe its substantive rules for terminating a veteran's 
benefits."  See appellant's brief, page 13.  Setting aside 
the matter of whether any of the cited cases in fact 
"declared void" VA decisions in circumstances similar to that 
presented in this case, the appellant has not cited to any 
law, regulation or Court decision which authorizes the Board 
to do so.  Accordingly, the Board declines to declare the 
April 1986 decision "null and void" in the absence of 
specific authority for so doing.       

It is clear however, that the Board has the authority to 
determine whether a decision contains CUE.  The Board will 
accordingly treat the appellant's contention concerning the 
RO's failure to follow Manual procedures as an additional CUE 
contention. 

The appellant contends that in April 1986 the RO should have 
followed predetermination notice procedures, which were later 
(1990) adopted as VA regulations.  However, as noted above a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the decision.  See 
Russell, 3 Vet. App. at 314.

The alleged failure to apply M21-1 guidelines did not 
constitute CUE.  See Allin v. Brown, 6 Vet. App.  207, 214 
(1994) [CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Thus, in order for CUE to exist, there must 
have been a failure to apply the appropriate regulations or 
statutes.  Because the VA Physicians' Guide for Disability 
Evaluation Examinations is neither a statute nor a 
regulation, the failure to properly apply its guidelines 
cannot constitute CUE].    

In short, the predetermination procedures were not applicable 
law at the time of the April 1986 rating decision, and no 
authority had deemed the administrative procedures to be 
substantive in nature.  As such, any alleged violation is per 
se not CUE.  


ORDER

CUE having been found in the April 1986 rating decision to 
the extent that a 30 percent rating should have been assigned 
for the residuals of a gunshot wound to the right shoulder 
including a fracture of the humerus, the appeal is granted to 
that extent, and is otherwise denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

